ORDER

RADER, Circuit Judge.
The Secretary of Veterans Affairs moves for leave to file his motion to vacate the Court of Appeals for Veterans Claims’ decisions in Terry v. Principi, 01-1854, 2003 WL 23095253 (Vet.App. Nov. 16, 2003), and remand the case for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed.Cir.2004) out of time, with motion attached. Terry has not responded.
Upon consideration thereof,
IT IS ORDERED THAT:
(1) The motion for leave to file out of time is granted.
(2) The motion to vacate and remand is granted.